Dismissed and Memorandum Opinion filed October 2, 2008







Dismissed
and Memorandum Opinion filed October 2, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00765-CR
____________
 
JACK DAVID FOWLER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
 Harris County, Texas
Trial Court Cause No. 1094046
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a Aguilty@ plea to possession of a controlled substance.  In accordance with the
terms of a plea bargain agreement with the State, the trial court deferred
adjudication of  guilt and placed appellant on community supervision for a term
of three years.  Subsequently, the State moved to adjudicate guilt.  Appellant
entered a plea of Atrue@ to the motion.  The trial court adjudicated guilt and
sentenced appellant on July 28, 2008, to confinement for two years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a notice of appeal.  We dismiss the appeal.  




The
record reflects appellant waived his right of appeal as part of his agreement
to plead Atrue@ to the motion to adjudicate guilt.  In exchange, the State recommended
appellant be sentenced to confinement for two years in the Institutional
Division of the Texas Department of Criminal Justice.  Negotiated waivers of
the right of appeal are valid if the defendant waived the right of appeal
knowing with certainty the punishment that would be assessed.  See Monreal
v. State, 99 S.W.3d 615 (Tex. Crim. App. 2003).  Appellant was fully aware
of the likely consequences when he waived his right to appeal and was sentenced
by the trial court in accordance with the State=s  recommendation.  See Blanco
v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000).  
Accordingly,
we dismiss the appeal.           
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
2, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b)